 


109 HR 4117 IH: To permit the cancellation of certain loans under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4117 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Melancon (for himself, Mr. Jefferson, Mr. Jindal, Mr. Baker, Mr. Boustany, Mr. Alexander, and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To permit the cancellation of certain loans under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 
 
 
1.Cancellation of loansSection 2(a) of the Community Disaster Loan Act of 2005 (Public Law 109–88) is amended by striking Provided further, That notwithstanding section 417(c)(1) of the Stafford Act, such loans may not be canceled:.
2.Effective dateThe amendment made by this Act shall be effective on the date of enactment of the Community Disaster Loan Act of 2005 (Public Law 109–88). 
 
